DETAILED ACTION
This is the first Office Action on the merits based on the 17/005,249 application filed on 08/27/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18, as originally filed, are currently pending and considered below.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 10, 13 and 15 are objected to because of the following informalities: 
In Claim 10 Line 1, the limitation “the first portion” should be “the rearward end” 
In Claim 10 Line 3, the limitation “the second portion” should be “the forward end”
In Claim 13 Line 1, the limitation “claim 10” should be “claim 11”
In Claim 15 Line 1, the limitation “claim 15” should be “claim 14”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claim limitation “tilting mechanism” present in claims 7-8 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “mechanism” for performing the claimed function;
b) The term “tilting mechanism” is modified by the functional language “to pivot the post forwardly to simulate a descending riding position or pivot the post rearwardly to simulate a climbing riding position”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “tilting mechanism” present in claim 5, this limitation is taken to describe a motor driven post 152 that extends or retracts to pivot the post 102 about the pivot pin 140. (Paragraph [0054])
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 10-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US Patent Pub. No. 3004/0176218)

    PNG
    media_image1.png
    732
    577
    media_image1.png
    Greyscale


Regarding claim 1, Fan discloses an adjustable indoor bicycle device (Improved stationary exercise cycle; Figure 1) comprising: an adjustable height vertical post (Stop rod 103 and height adjuster 70; Figure 1) and comprising a lower end (Lower end of stop rod 103; Figure 1) and an upper end (Height adjuster 70; Figure 1); a top tube (Swing rod 20; Figure 1) extending forwardly from the upper end of the adjustable height vertical post (i.e. the top tube is extending forwardly and rearwardly from the post 103,70), the top tube comprising a forward end and a rearward end (i.e. Forward end of rod 20 has handle bars 30 and rear end of rod 20 has a seat 40); a seat assembly (Seat post 401 and seat 40; Figure 1) adjustably coupled with the rearward end of the top tube (i.e., the seat assembly is adjustable vertically up/down at the rearward end of top tube 20) to extend forwardly or rearwardly relative to the rear end of the top tube (i.e. the seat 40 portion is positioned both forwardly and rearwardly relative to the rear end of the top tube relative to an vertical axis through post 401), the seat assembly supporting a seat (Seat 40; Figure 1); and a handlebar assembly (Handlebars 30 and stem 301; Figure 1) adjustably coupled with the forward end of the top tube to extend forwardly (i.e., where the handlebar 30 is forward of the stem 301 and adjustable up/down) or rearwardly relative to the forward end (i.e., defined by vertical axis through 301) of the top tube 20, the handlebar assembly supporting a handlebar (Handlebars 30; Figure 1).
  
Regarding claim 7, Fan discloses the vertical post is pivotally supported and further comprising a tilting mechanism (Height adjuster 70 and lynch pin 201; Figures 1-4) operably coupled with the vertical post, the titling mechanism to pivot the post forwardly to simulate a descending riding position or pivot the post rearwardly to simulate a climbing riding thereby enabling lever-type ascension and descension…).

Regarding claim 9, Fan discloses a length of the top tube 20 is adjustable (i.e. the length of the top tube 20 is adjustable in a transverse direction when the locking mechanisms on either ends of the top tube 20 are actuated to adjust the height of the handle bar and seat assembly).  

Regarding claim 10, Fan discloses a distance from the seat assembly to the first portion of the top tube (i.e. the seat assembly’s distance from the rearward end of the tube 20 is adjustable as seen by the locking members in Figure 1), a distance from the handlebar assembly to the second portion of the top tube (i.e. the handlebar assembly’s distance from the forward end of the tube 20 is adjustable as seen by the locking members in Figure 1), and a length of the post are adjustable (i.e. the height adjustment screw 70 allows the adjustment of the height of the post ).  

Regarding claim 11, Fan discloses an adjustable indoor bicycle device (Improved stationary exercise cycle; Figure 1) comprising: a vertically oriented adjustable length post (Stop rod 103 and height adjuster 70; Figure 1); and an adjustable length top tube (Swing rod 20, where the length is adjustable in a transverse direction via locking mechanism attached on  extending forwardly from the vertically oriented adjustable length post (i.e. the top tube 22 extends forwardly/rearwardly from the vertical post 103/70), the adjustable length top tube 20 comprising: a seat assembly (Seat post 401 and seat 40; Figure 1) support adjustably coupled within a rearward end (i.e., adjustable in a vertical direction at the rearward end of rod 20 and rotatable about an axis through 401; Figure 1) of the adjustable length top tube to adjust forwardly or rearwardly relative to the adjustable length top tube (i.e. because the seat 40 and rotate 360 degrees on the rear end of the top tube 20, a position of the seat 40 can be adjusted forward or rearward relative to the end of the top tube 20); and a handlebar assembly support (Handlebars 30 and stem 301; Figure 1) adjustably coupled within a forward end (i.e., adjustable in a vertical direction at the forward end of rod 20 and rotatable about an axis through 301; Figure 1) of the adjustable length top tube to adjust forwardly or rearwardly relative to the adjustable length top tube.  (i.e. stem 301 is able to rotatable at the forward end of the top post 20 such that the handlebars can be moved rearward of the forward.)

Regarding claim 12, Fan discloses a telescoping seat post (Stem 301; Figure 1) extending from the seat assembly support and supporting a seat (Seat 40; Figure 1); and a telescoping handlebar post (Seat post 401; Figure 1) extending from the handlebar assembly support to support a handlebar (Handlebar 30; Figure 1).  

Regarding claim 13, Fan discloses the vertically oriented adjustable length post comprises a lower end coupled to a foot (Base 10 is the foot of the bicycle; Figure 1) that 

Regarding claim 16, Fan discloses an adjustable frame (See Figure 1 above) with seven degrees of dimensional adjustment.  (i.e. the adjustment of the handle bars and seat can allow for almost an infinitesimal increments of adjustment and the screw 70 also allows for different tilts)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US Patent Pub. No. 2004/0176218) in view of Bermudez (US Patent No. 6,253,638).

Regarding claim 2, Fan discloses a crank arm (One piece crank 602; Figure 3) connecting a pedal (Pedals 603; Figure 1) to a first end of a crank axle (601; Figure 3).
Fan does not disclose the pedal threadably connected to the crank arm in one of a plurality of threaded pedal holes disposed in an arcuate arrangement along an end of the crank arm, wherein engagement of the pedal with the one of a plurality of threaded pedal holes defines a crank length of the drive mechanism.  

    PNG
    media_image2.png
    562
    423
    media_image2.png
    Greyscale

The illustrated pedal advantageously comprises a threaded axle 35 which is disposed along axis P--P. As illustrated, a plurality of threaded holes designated 42, 44 and 46 are provided for the quick, secure and selective attachment of pedal 30 to the crank.”), wherein engagement of the pedal with the one of a plurality of threaded pedal holes defines a crank length of the drive mechanism (See annotated Figure 8 above; Each of the holes define a crank length of the drive mechanism from the shaft to each of the plurality of holes).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crank arm of Fan to be substituted for the curved crank arm with multiple apertures of Bermudez in order to attach pedals at different lengths and positions from the crank shaft to allow for more comfortable pedaling arrangements for multiple different sized users that can utilize the bicycle system for exercise.

Regarding claim 3, Fan in view of Bermudez teaches the seat is adjustably coupled to the seat assembly.  (i.e. the seat 401 is adjustable by post 401, para. [0019])

Regarding claim 4, Fan in view of Bermudez teaches handlebar is adjustably coupled to the handlebar assembly. (i.e. the stem 301 is adjustable by post 401, para. [0019]) 

Regarding claim 5, Fan in view of Bermudez teaches a length of the top tube 20 is adjustable (i.e. the length of the top tube 20 is adjustable in a transverse direction when the locking mechanisms on either ends of the top tube 20 are actuated to adjust the height of the handle bar and seat assembly).  

Regarding claim 6, Fan in view of Bermudez teaches the adjustable indoor bicycle defines seven adjustments to dimensionally configure the indoor bicycle device. (i.e. the adjustment of the handle bars and seat can allow for almost an infinitesimal increments of adjustment and the screw 70 also allows for different tilts)

Regarding claim 17, Fan discloses a crank arm (One piece crank 602; Figure 3) connecting a pedal (Pedals 603; Figure 1) to a first end of a crank axle (601; Figure 3).
Fan does not disclose the pedal threadably connected to the crank arm in one of a plurality of threaded pedal holes disposed in an arcuate arrangement along an end of the crank arm, wherein engagement of the pedal with the one of a plurality of threaded pedal holes defines a crank length of the drive mechanism.  

    PNG
    media_image2.png
    562
    423
    media_image2.png
    Greyscale

Bermudez teaches an analogous drive system (See Figure 8 above) the crank arm comprising a plurality of threaded pedal holes disposed in an arcuate arrangement along an end of the crank arm (See annotated Figure 8 above; The threaded holes are arranged in an arc and allow for the pedal 10 to be attached and detached top whichever hole desired; Col. 1 Lines 25-28 “The illustrated pedal advantageously comprises a threaded axle 35 which is disposed along axis P--P. As illustrated, a plurality of threaded holes designated 42, 44 and 46 are provided for the quick, secure and selective attachment of pedal 30 to the crank.”), wherein engagement of the pedal with the one of a plurality of threaded pedal holes defines a crank length of the drive mechanism (See annotated Figure 8 above; Each of the holes define a crank length of the drive mechanism from the shaft to each of the plurality of holes).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crank arm of Fan to be substituted for the curved crank arm with multiple apertures of Bermudez in order to attach pedals at different lengths and positions from the crank shaft to allow for more comfortable pedaling arrangements for multiple different sized users that can utilize the bicycle system for exercise.

Regarding claim 18, Fan in view of Bermudez teaches an adjustable frame with eight degrees of dimensional adjustment. (i.e. the adjustment of the handle bars and seat can allow almost for an infinitesimal increments of adjustment and the screw 70 also allows for different tilts)

Allowable Subject Matter
Claims 8, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.K./Examiner, Art Unit 3784 
                                                                                                                                                                                                       /ANDREW S LO/Primary Examiner, Art Unit 3784